DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 13, “drilling fluid” has been changed to –the drilling fluid—.
	Claim 12 has been replaced as following:
	-- A method for monitoring a drilling-fluid circulation system, the method comprising: 
(a) determining a first density of drilling fluid, wherein the first density is of the drilling fluid at a point in the circulation system between a drill bit and a drilling-fluid processing system for cleaning the drilling fluid and wherein the first density is determined using pressure measurements from a first pair of vertically separated pressure sensors; 
(b) determining a second density of drilling fluid, wherein the second density is of the drilling fluid at a point in the drilling-fluid processing system for cleaning the drilling fluid and wherein the second density is determined using pressure measurements from a second pair of vertically separated pressure sensors; and 
(c) comparing the first density to the second density.--.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 10 and 12, the reason for the allowance of claims is the inclusion of the limitation of: at least one pair of vertically separated pressure sensors included in one of the group consisting of the bell nipple and the flow line, each pressure sensor of the pair is configured to measure a pressure of drilling fluid; at least one additional pair of vertically separated pressure sensors included in at least one of the group consisting of the drilling-fluid process pit and the drilling-fluid suction pit, each pressure sensor of the pair is configured to measure a pressure of drilling fluid in claim 1, the first flow-line section is positioned to the bell-nipple side of the flow diverter and the second flow-line section is positioned to the drilling-fluid-processing-system side of the flow diverter; and the flow diverter includes a first diverter line, a second diverter line, and a choke valve located in the first diverter line, the choke valve is configured to selectively constrict flow of a drilling fluid through the first diverter line and the second diverter line is configured to handle flow of drilling fluid that is greater than that allowed to flow through the first diverter line in claim 10,  an determining a first density of drilling fluid, wherein the first density is of the drilling fluid at a point in the circulation system between a drill bit and a drilling-fluid processing system for cleaning the drilling fluid and wherein the first density is determined using pressure measurements from a first pair of vertically separated pressure sensors; determining a second density of drilling fluid, wherein the second density is of the drilling fluid at a point in the drilling-fluid processing system for cleaning the drilling fluid and wherein the second density is determined using pressure measurements from a second pair of vertically separated pressure sensors in claim 12 . It is these limitations found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. Claims 2-9, 11 and 13-16 are allowed as being respectively dependent on the claims 1, 10 and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676